Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-22 are rejected under 35 U.S.C. 103 as being unpatentable over Xiaoxia et al. (CN 107015560A) and further in view of Michini et al (US 2018/0003656 A1) further in view of Burgess (US 2018/0184073 A1).
For claim 1, the Xiaoxia and Michini teach all the claimed subject matter.  Xiaoxia discloses a method for locating a faulty photovoltaic (PV) panel comprising: controlling an unmanned aerial vehicle (UAV) to fly according to a preset route and perform image capturing, the preset route including global positioning (GPS) information of position points on the preset route, and the camera being carried by the UAV (see lines 139-143, photovoltaic inspection task with inspection target areas that a UAV drone passes through to be inspected and lines 35-36 the drone is equipped with a camera including pan-tilt control while attitude control of the UAV is maintained, see also lines 35-36, the drone may have a GPS measurement module, a visible light camera, and an infrared camera); obtaining image information of the PV panel captured by the camera at one or 
However, Xiaoxia fails to disclose determining a position of the PV panel according to the GPS information of the UAV, the attitude information of the camera at the shooting time, and a region on an image corresponding to the fault information of the image information.  Further, the examiner maintains that it was known in the art as taught by Michini. Michini teaches determining a position of the PV panel according to the GPS information of the UAV, the attitude information of the camera at the shooting time, and a region on an image corresponding to the fault information of the image information (see [0004] detecting panel failures based on images taken by a UAV, [0020-0021], the UAV sensors include GPS, may determine attitude, and may pilot the UAV to a specified location, and [0025], various types of cameras are used to capture an object, such as a solar panel, a common usage type of photovoltaic panels, see also abstract, inspection of solar panels may be performed by determining a viewing position of a UAV…the location of the solar panel and the orientation of the solar panel…the UAV can detect panel failures based on the…image).  Therefore, it would have been 
Further however, Xiaoxia and Michini fail to disclose …and attitude information of a camera corresponding to the position points; determining attitude information of the camera corresponding to the one of the position points based on the GPS information of the UAV.  Further, the examiner maintains that it was known in the art as taught by Burgess. Burgess teaches …and attitude information of a camera corresponding to the position points; determining attitude information of the camera corresponding to the one of the position points based on the GPS information of the UAV (see [0133], when determining object distance camera attitude parameters may be coordinated by also using real time GPS signal indicating a camera position along drone flight paths, see also Fig. 16B, illustrating predetermined points along a drone flight path).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate with Golan and Michini the limitation of using a UAV’s position and GPS location for the purpose determining camera attitude.
For claim 2, the Xiaoxia and Michini teach all the claimed subject matter, as set forth in claim 1.  Xiaoxia discloses controlling the UAV to fly and perform image capturing includes: sending preset route information to the UAV, the preset route information including the GPS information of the position points on the preset route and the attitude information of the camera corresponding to the GPS information (see lines 40-41, planning an inspection path for a UAV, and lines 165-167, UAV navigation is calculated using integrated GPS data).

For claim 4, the Xiaoxia and Michini teach all the claimed subject matter, as set forth in claim 3.  Xiaoxia discloses the preset route information includes the GPS information of all the position points on the preset route and the attitude information of the camera corresponding to the position points (see lines 35-36, using GPS measurement module, lines 40-41, planning an inspection path at inspection locations, and lines 129-133, attitude control is performed for the drone when performing the inspection task).
For claim 5, the Xiaoxia and Michini teach all the claimed subject matter, as set forth in claim 3.  Xiaoxia discloses the preset route information includes: first position points indicating a flight path of the UAV; second position points indicating shooting positions, the first position points including the second position points; GPS information of each of the first position points and each of the second position points; and attitude information of the camera at each of the second position points (see lines 35-36, using GPS measurement module, lines 40-41, planning an inspection path at inspection 
For claim 6, the Xiaoxia and Michini teach all the claimed subject matter, as set forth in claim 5.  Xiaoxia discloses receiving the image information of the PV panel includes receiving, from the UAV, the image information of the PV panel captured at one of the second position points; and receiving the GPS information of the UAV includes receiving the GPS information of the one of the second position points (see lines 35-36, using GPS measurement module, lines 40-41, planning an inspection path at inspection locations, and lines 129-133, attitude control is performed for the drone when performing the inspection task).
For claim 7, the Xiaoxia and Michini teach all the claimed subject matter, as set forth in claim 2.  Xiaoxia discloses obtaining the image information of the PV panel includes: receiving, from the UAV, images shot by the camera at all the position points on the preset route; performing image recognition on the received images to determine a target image that includes the image information of the PV panels; and extracting the image information of the PV panels from the target image; and obtaining the GPS information of the UAV at the shooting time includes obtaining the GPS information of the UAV at a time when the camera shoots the target image (see lines 35-36, using GPS measurement module, lines 40-41, planning an inspection path at inspection locations, and lines 129-133, attitude control is performed for the drone when performing the inspection task).  
For claim 8, the Xiaoxia and Michini teach all the claimed subject matter, as set forth in claim 1.  Xiaoxia discloses obtaining the image information of the PV panel 
For claim 9, the Xiaoxia and Michini teach all the claimed subject matter, as set forth in claim 1.  Xiaoxia discloses after determining the position of the PV panel: outputting the position of the PV panel (see lines 53-55, after arriving at a target location, imaging the photovoltaic array with the camera).
For claim 10, the Xiaoxia and Michini teach all the claimed subject matter, as set forth in claim 9.  However, Xiaoxia fails to disclose outputting the position of the PV panel includes: outputting the position of the PV panel using voice.  Further, the examiner maintains that it was known in the art as taught by Michini. Michini teaches outputting the position of the PV panel includes: outputting the position of the PV panel using voice (see 0034, an operator may describe a flight plan, e.g., to the locations of the inspection points of the panels).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate with Golan the limitation of using a UAV’s location and camera sensors for the purpose of detecting panel failures.
For claim 11, the Xiaoxia and Michini teach all the claimed subject matter, as set forth in claim 9.  However, Xiaoxia fails to disclose outputting the position of the PV 
For claim 12, the Xiaoxia and Michini teach all the claimed subject matter, as set forth in claim 11.  However, Xiaoxia fails to after determining the position of the PV panel: establishing a relationship between the image information of the PV panel and the mark corresponding to the position on the preset route.  Further, the examiner maintains that it was known in the art as taught by Michini. Michini teaches after determining the position of the PV panel: establishing a relationship between the image information of the PV panel and the mark corresponding to the position on the preset route (see [0035], receiving from an operator information about a flight plan to be performed, see also Fig. 2, user device 212 or ground control system 213 for controlling UAVs 234A-C).  Therefore, it would have been obvious to one of ordinary skill in the art 
For claim 13, the Xiaoxia and Michini teach all the claimed subject matter, as set forth in claim 12.  However, Xiaoxia fails to disclose after establishing the relationship: obtaining a click signal generated when the mark is clicked on the human-computer interaction interface; and displaying the image information associated with the mark according to the relationship and the click signal.  Further, the examiner maintains that it was known in the art as taught by Michini. Michini teaches after establishing the relationship: obtaining a click signal generated when the mark is clicked on the human-computer interaction interface; and displaying the image information associated with the mark according to the relationship and the click signal (see [0035], receiving from an operator information about a flight plan to be performed, see also Fig. 2, user device 212 or ground control system 213 for controlling UAVs 234A-C).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate with Golan the limitation of using a UAV’s location and camera sensors for the purpose of detecting panel failures.
For claim 14, the Xiaoxia and Michini teach all the claimed subject matter, as set forth in claim 1.  Xiaoxia discloses obtaining the image information of the PV panel captured by the camera includes: obtaining at least one of infrared image information of the PV panel captured by an infrared camera carried by the UAV or visible image information of the PV panel captured by a visible light camera carried by the UAV (see lines 35-36, the drone may have a GPS measurement module, a visible light camera, and an infrared camera.

For claim 16, the Xiaoxia and Michini teach all the claimed subject matter.  Xiaoxia discloses a method for locating a faulty photovoltaic (PV) panel comprising: receiving, by an unmanned aerial vehicle (UAV), preset route information sent by a remote-control device, the preset route information including global positioning (GPS) information of position points on a preset route, and attitude information of a camera corresponding to the GPS information; performing, by the UAV, automatic flight and shooting according to the preset route information; and transmitting image information of the PV panel captured by the camera carried by the UAV, and the GPS information of the UAV at a shooting time when the camera captures the image information of the PV panel to the remote-control device (same as claims 1 and 2).  
However, Xiaoxia fails to disclose and determining, through the remote-control device the position of the PV panel according to the image information of the PV panel, the GPS information of the UAV and attitude information of the camera at the shooting time, and a region of an image corresponding to fault information of the image information.  Further, the examiner maintains that it was known in the art as taught by Michini. Michini teaches and determining, through the remote-control device the position of the PV panel according to the image information of the PV panel, the GPS information of the UAV and attitude information of the camera at the shooting time, and 
Further however, Xiaoxia and Michini fail to disclose determining attitude information of the camera at the shooting time based on the GPS information of the UAV at the shooting time.  Further, the examiner maintains that it was known in the art as taught by Burgess. Burgess teaches determining attitude information of the camera at the shooting time based on the GPS information of the UAV at the shooting time (same claim 1).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate with Golan and Michini the limitation of using a UAV’s position and GPS location for the purpose determining camera attitude.
For claim 17, the Xiaoxia and Michini teach all the claimed subject matter, as set forth in claim 16.  However, Xiaoxia fails to disclose transmitting the image information of the PV panel captured by the camera to the remote-control device includes: transmitting at least one of infrared image information of the PV panel captured by an infrared camera carried by the UAV or visible image information of the PV panel captured by a visible light camera carried by the UAV to the remote-control device.  Further, the examiner maintains that it was known in the art as taught by Michini. Michini teaches transmitting the image information of the PV panel captured by the camera to the remote-control device includes: transmitting at least one of infrared image information of the PV panel captured by an infrared camera carried by the UAV or 
For claim 18, the Xiaoxia and Michini teach all the claimed subject matter, as set forth in claim 16.  Xiaoxia discloses the preset route information includes GPS information of all of the position points and attitude information of the camera corresponding to each of the position points (same as claim 2).
For claim 19, the Xiaoxia and Michini teach all the claimed subject matter, as set forth in claim 18.  Xiaoxia discloses shooting, by the UAV, images by the camera at all of the position points on the preset route (same as claim 4).
For claim 20, the Xiaoxia and Michini teach all the claimed subject matter, as set forth in claim 16.  Xiaoxia discloses the preset route information includes: first position points indicating a flight path of the UAV; second position points indication shooting positions, the first position points including the second position points; GPS information corresponding to each of the first position points and each of the second position points; and attitude information of the camera corresponding to each of the second position points (same as claim 5).
For claim 21, the Xiaoxia and Michini teach all the claimed subject matter, as set forth in claim 20.  Xiaoxia discloses shooting, by the UAV, images by the camera at the second position points on the preset route (same as claim 5).
.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-22 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN B SANDERS whose telephone number is (571)272-3894.  The examiner can normally be reached on Monday-Friday 12-8 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Miller can be reached on (571) 272-7353.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JUSTIN B SANDERS/Examiner, Art Unit 2422                                                                                                                                                                                                        
/JOHN W MILLER/Supervisory Patent Examiner, Art Unit 2422